DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 20, 24 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 refers to “the passages” where claim 16, from which claims 20 depends, refers to a first series of passages and a second series of passages. It is unclear if the “the passages” in claim 20 refers to the first series or the second series or both series of passages. For the purposes of examination the claim limitation will be read as referring to both series of passages.
Claim 24 recites the limitation "the second surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As Claim 16 from which claim 24 depends does not contain any limitations regarding a second surface.
Claim 26 refers to “the inlet of the orifice” where claim 16, there is insufficient antecedent basis for this limitation in the claim. As Claim 16 from which claim 24 depends does not contain any limitations regarding an inlet or an orifice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Voggenreiter et al. (US Patent 4,646,822).
Regarding claim 16, Voggenreiter discloses (Figures 1-10) a heat exchanger comprising several plates (plates 1) arranged parallel to one another thereby defining a first series of passages for channeling at least one refrigerant fluid  (flow passages 8 containing mixing device 10 in the second, fourth, sixth, eight and tenth passages seen in figure 2 and for flow of the second fluid medium, which is a two phase liquid gas mixture per Col. 6, line 3-14) and a second series of passages for channeling at least one calorigenic fluid to be placed in a heat-exchange relationship with the at least one refrigerant fluid (the first fluid medium in the first, third, fifth seventh and ninth flow passages 8 seen in figure 2 per Col. 6, line 3-14), at least one passage of the first series (a passage 8 containing mixing device 10 in figure 1-2) being defined between a second plate defining an adjacent passage of the second series and a first plate (the plates 1, 101, 201, 401 on either side of the passage 8 containing the mixing device can be either the first or second plate, where one or both of the plates are adjacent a passage 8 containing first fluid medium, with the exception of the top and bottom most plates in the stack of figure 2 which cannot be a second plate as they are not adjacent a passage 8 containing the first fluid medium), a mixing device (mixing device 10) also being arranged in said at least one passage of the first series and comprising: at least one first channel for channeling a gas phase 
	Regarding claim 17, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses an orifice (in orifice 115 or  passage 415) is arranged between the first channel (in channels 11, 111 or 411’ respectively) and the second channel (in duct 13, 113 or 413 respectively) said orifice comprising an inlet opening into the second channel (where the orifice 115 or passage 415 directly connects to the duct 113 or 413 respectively) and an outlet opening into the first channel (at outlet 115a in figure 3 or the outlet from passage 415), a longitudinal section of the second channel decreasing from the inlet of the orifice toward the second plate (the duct 13, 113, decreases in cross sectional dimension form the center of the duct toward either of plates 1 or 101 on either side as seen in figure 2 and 3 or in the case of duct 413, decreases in the direction of the top plate 401 in figure 7 at least where duct enters passages 415).
	Regarding claim 18, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the first channel (in channels 11, 111 or 411’ respectively) and 
	Regarding claim 19, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the first channel (in channels 11, 111)  is arranged between the second channel (in duct 13, 113) and the first plate (when the top plate 1, or 101 in figure 3-4 is the first plate the channel 11, 111 is between the duct 13, 113 and the top plate, which could be the case for all mixing devices 10 except the bottom most mixing device in figure 2)
	Regarding claim 20, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the passages (all passages 8) extend in a  extend in a longitudinal direction (the passages 8 extend in in a longitudinal direction of the heat exchanger as a whole from the side containing inlet manifold 6 to the side containing outlet manifold 4 as seen in figure 1 and 2), the first channel extending in the longitudinal direction, and the second channel extending in a lateral direction orthogonal to the longitudinal direction (as seen in figure 1-4 the first channel at 11, 111 extends in a longitudinal direction of the heat exchanger and the second channel in duct 113 extends orthogonally to the first channel).
Regarding claim 21, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses wherein the first channel (in channels 11, 111 or 411’ respectively) is formed of a first cavity formed within the mixing device (the channels 11, 111 and 411’ are formed within the bar of mixing unit 10, 110, 410 per Col. 6, line 30-44 where the channels form cavities within the bar of Mixing units as seen in figures 2-4 and 7).
	Regarding claim 22, Voggenreiter discloses the claim limitations of claim 21 above and Voggenreiter further discloses the mixing device (10, 110, 410) comprises a first surface arranged facing the first plate (the surface of the mixing device directly facing the top plate when the top plate 1, or 101 in figure 3-4 or 401 in figure 7 is the first plate) and a second surface arranged facing the second plate (the surface of the mixing device directly facing the bottom plate 1, or 101 in figure 3-4 or 401 in figure 7) , the first cavity opening onto the first surface (the 
	Regarding claim 23, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the second channel is formed of a second cavity formed within the mixing device (a cavity in duct 13, 113 or 413 respectively within the mixing device (10, 110, 410).
	Regarding claim 24, Voggenreiter discloses the claim limitations of claim 23 above and Voggenreiter further discloses (in the embodiment of figure 7) the second cavity (413) formed within the mixing device opens onto the second surface (the surface of the mixing device 410 directly facing the bottom plate 401, where fluid from duct 413 flows in an opening in the second surface of the mixing device 410).
	Regarding claim 25, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the mixing device (10, 110, 410) comprises several first longitudinal channels (first channels in 11, 111, and 410) succeeding one another in the lateral direction (are arranged spaced in lateral direction of the heat exchanger as seen in the example of channels 111 seen in figure 4, which is a lateral cross section of the heat exchanger).
	Regarding claim 27, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the longitudinal section of the second channel decreases progressively toward the second plate (the duct 13, 113, decreases in cross sectional dimension form the center of the duct toward either of plates 1, or 101 on either side as seen in figure 2 and 3 or in the case of duct 413 decreases in the direction of the top plate 401 in figure 7 at least where duct enters passages 415).

Regarding claim 28, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the second channel (213) extends in the lateral direction (the up-down direction of figure 1 and the direction  into the page in Figure 5), the cross section of the 
Regarding claim 29, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the reduction in the longitudinal section of the second channel is brought about by a lateral constriction of said second channel which occurs in the direction of the second plate (in the case of duct 413 decreases in the direction of the top plate 401 in figure 7 at least where duct enters a lateral constriction at passages 415 for flow into individual first channels at channels 411’)
	Regarding claim 30, Voggenreiter discloses the claim limitations of claim 29 above and Voggenreiter further discloses the mixing device (413) further comprises at least one third channel extending parallel to the first channel (any additional channels of the channels 411 beyond the first channel 411’ that is required to be the at least on first channel 411’) , said third channel being arranged between the second channel and the second plate (channel 411 is between the second channel at duct 413 and the second plate at the top plate 401 in figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26 is/are rejected under 35 U.S.C. 102((a)(1) and (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Voggenreiter et al. (US Patent 4,646,822).
	Regarding claim 26, Voggenreiter discloses (Figures 1-5) the claim limitations of claim 16 above and Voggenreiter further discloses the second channel (13, 113, 213) comprises a first end situated at the level of the inlet of the orifice ( the end at in orifice 115 or  passage 215)  and a second end situated on the side of the second plate (the end of the channel 13, 113, 213 facing the second plate, i.e. either of plates 101 in figure 3 or the top plate 201 in figure ), the ratio between the longitudinal section of the second channel, measured at the second end, and the longitudinal section of the second channel, measured at the first end, being comprised is 0 (as  duct 13, 113 closes to form a circle as the duct approaches either of plates 1 or 101 in figures 2 and 3 and the two flanks 213a and 213b meet as seen in figure 5 the distance between the open portions of the ducts 113, 213 goes to zero as the duct 213 closes as it approaches the top or bottom plates 101 in figure 3 and duct 213 closes as it  approaches the top plates 201 in figure 5 and as the distance goes to zero the ratio goes to zero as zero divided by anything is zero and zero would be within the claimed range of the ratio).
However Voggenreiter does not explicitly disclose that the ratio between the longitudinal section of the second channel, measured at the second end, and the longitudinal section of the second channel, measured at the first end, being comprised between 0 and 0.8. As Voggenreiter only implicitly discloses that it goes zero. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Voggenreiter a ratio between the longitudinal sections of  between 0 and 0.8 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jibb (US 7,163,051 B2), Sunder et al. (US 5,122,174 A), Butt (US 4,450,903 A), Gauthier (US 3,880,231 A), and Schauls et al. (US 3,559,722 A) all disclose heat exchanger with mixing devices within the heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763